         Case 1:18-cv-01567-TNM Document 29-1 Filed 11/05/19 Page 1 of 57



                                   SETTLEMENT AGREEMENT

       This Settlement Agreement (“Agreement”) is entered into among Darrell Rogers

(hereinafter “Plaintiff” or “Class Representative”), individually and on behalf of a settlement class

of similarly situated persons (hereinafter “Settlement Class”), and Defendants, Vivint Solar, Inc.,

Vivint Solar Holdings, Inc., and Vivint Solar Developer, LLC (“Defendants”) (collectively the

“Parties”).

       WHEREAS, Plaintiff, individually and on behalf of the Settlement Class, and Defendants,

are parties to a civil action entitled Darrell Rogers, et al. v. Vivint Solar, Inc., et al., Case No. 1:18-

cv-01567, pending in the United States District Court for the District of Columbia (hereinafter the

“Action” or the “Litigation”); and

       WHEREAS, Plaintiff, individually and on behalf of a class of similarly situated persons,

filed the putative class action complaint (the “Complaint”) dated July 1, 2018. Plaintiff alleged in

his Complaint that Defendants violated the Telephone Consumer Protection Act (“TCPA”), and the

regulations promulgated under the TCPA, by using an automatic telephone dialing system

(“ATDS”), an artificial voice, or a prerecorded voice when they called Plaintiff and the putative

class members in order to promote their solar energy business without obtaining Prior Express

Written Consent; or by calling Plaintiff and other putative class members that are registered with the

National Do-Not-Call Registry at least 30 days prior to being contacted more than once within a 12-

month period to promote their solar energy business without obtaining Requisite Do-Not-Call

Permission; and

       WHEREAS, Defendants deny these allegations, deny all liability for the claims made in the

litigation, and further deny violating the TCPA and the regulations promulgated under the TCPA;

and;



                                           EXHIBIT 1
         Case 1:18-cv-01567-TNM Document 29-1 Filed 11/05/19 Page 2 of 57



       WHEREAS, the Parties have engaged in extensive discovery on Plaintiff’s allegations over

the past twelve months, including as follows:

       (i)     On September 6, 2018, the parties exchanged initial disclosures pursuant to Federal

Rule of Civil Procedure 26(a)(1).

       (ii)    On July 27, 2018, Defendants filed an answer to plaintiff’s Complaint.

       (iii)   On September 18, 2018; October 8, 2018; and February 19, 2019; Plaintiff served

multiple rounds of written discovery requests on Defendants, including requests for production of

documents, interrogatories, and requests for admissions, seeking discovery concerning every aspect

of the merits of and issues of class certification pertaining to his claims. Defendants thereafter

served objections and responses to Plaintiff’s discovery requests.

       (iv)    On December 12, 2018, Defendants served written discovery requests on Plaintiff,

seeking various materials pertaining to his claims and on Defendants’ defenses thereto. Plaintiff

thereafter served objections and responses to Defendants’ discovery requests.

       (v)     Plaintiff thereafter served subpoenas on multiple relevant third parties.

       (vi)    Over the course of the next few months, the Parties then took the depositions of

dozens of current and former representatives of Defendants and multiple representatives of the

third-party lead generator that placed the robocalls at issue.

       (vii)   On October 22, 2018; November 1, 2018; February 19, 2019; and April 24, 2019, the

Parties participated in discovery hearings conducted by this Court at which the Parties vigorously

argued disputes that had arisen throughout discovery and which could not be resolved through

informal conferral between the Parties; and

       WHEREAS, the Parties engaged in arms’ length negotiations for a comprehensive

resolution of this litigation. These negotiations included informal settlement discussions between



                                                   2
         Case 1:18-cv-01567-TNM Document 29-1 Filed 11/05/19 Page 3 of 57



counsel, a formal all-day mediation in Chicago before a retired judge who has significant

experience regarding the litigation and settlement of claims brought under the TCPA, and several

months of continuing negotiations between counsel following formal mediation; and

       WHEREAS, although the day-long formal mediation did not result in a final resolution of

all claims, the Parties reached a framework for resolution believed by them to be a fair settlement of

this dispute after significant additional efforts by counsel and the mediator; and

       WHEREAS, following a competitive bidding process in which the Parties procured

multiple estimates for each of three experienced claims administration companies, followed by

thorough reviews and analyses of the estimates, the Parties selected Kurtzman Carson Consultants,

LLC (“KCC”) as the proposed Settlement Administrator; and

       WHEREAS, Defendants continue to deny all liability for the claims made in the Litigation,

deny violating the TCPA, 47 U.S.C. § 227, and the regulations promulgated under the TCPA, deny

all liability for any calls made by outside third-party lead generators on their behalf, which

Defendants contend were made without Defendants’ knowledge or consent, and maintain that if this

case were to be litigated, it would not be appropriate for class treatment; and

       WHEREAS, Defendants, solely to avoid the inconvenience and expense of further

litigation, have agreed to settle all claims, demands, and liabilities between Defendants, Plaintiff

and the Settlement Class, including all claims that have been asserted, or could have been asserted,

in the Litigation; and

       WHEREAS, the Parties understand, acknowledge, and agree that the execution of this

Agreement constitutes the settlement and compromise of disputed claims. This Agreement is

inadmissible as evidence against any of the Parties except to enforce the terms of this Agreement

and is not an admission of wrongdoing or liability on the part of any Party to this Agreement. The



                                                   3
         Case 1:18-cv-01567-TNM Document 29-1 Filed 11/05/19 Page 4 of 57



Parties desire and intend to effect a full, complete and final settlement and resolution of all existing

disputes and claims as set forth herein; and

        WHEREAS, Defendants agree to pay $975,000 to fund a non-reversionary common fund

that shall be used to pay class members who submit valid claims as further defined herein, to pay

requested fees and reasonable costs to Plaintiff’s counsel (hereinafter “Class Counsel”), to pay a

requested incentive award to Plaintiff as Class Representative, and to pay the costs of the Settlement

Administrator, Kurtzman Carson Consultants, for notifying the Settlement Class and administering

the Settlement Fund; and

        WHEREAS, Plaintiff and Class Counsel have concluded that the terms and conditions

provided in this Agreement are fair, reasonable, adequate, and in the best interests of the Settlement

Class as a means of resolving this Litigation, after considering (1) the benefits the Settlement Class

will receive under this Settlement; (2) the fact that Defendants have demonstrated that it will

vigorously oppose the claims asserted in the Litigation if the Settlement is not approved; and (3) the

attendant risks, costs, uncertainties, and delays of litigation;

        NOW, THEREFORE, the Parties hereby stipulate and agree that the claims of Plaintiff and

the Settlement Class should be and are hereby compromised and settled, subject to the Court’s

approval, upon the following terms and conditions:

        1.      Definitions.

                1.1     As used herein, the following terms have the meanings set forth below:

                1.2     “Action” or “Litigation” means the civil action brought by Plaintiff, Darrell

Rogers, against Defendants, Vivint Solar, Inc., Vivint Solar Holdings, Inc., and Vivint Solar

Developer, LLC entitled Darrell Rogers, et al. v. Vivint Solar, Inc., et al., Case No. 1:18-cv-01567,

pending in the United States District Court for the District of Columbia.

                1.3     “Agreement” or “Settlement Agreement” means this Settlement Agreement,
                                                     4
         Case 1:18-cv-01567-TNM Document 29-1 Filed 11/05/19 Page 5 of 57



including all attached and/or incorporated exhibits.

               1.4     “Approved Claim” means a claim submitted by a Claimant to the Settlement

Administrator that is: (a) received by the Settlement Administrator or postmarked on or before the

Claims Deadline; (b) fully and truthfully completed by a Claimant with all information requested in

the Claim Form, and in accordance with the instructions set forth on the Claim Form and Settlement

Website; (c) signed by the Claimant, physically or electronically; and (d) approved by the

Settlement Administrator pursuant to the provisions of this Agreement as a valid claim eligible to

receive payment from the Settlement Fund under this Agreement and the Final Approval Order and

Judgment.

               1.5    “Approved Claimant” means a Claimant who submits an Approved Claim.

               1.6     “Claims Deadline” means the date that shall be sixty (60) days after the

Notice Date.

               1.7    “Claim Form” means the document to be submitted by a Claimant seeking

payment pursuant to this Settlement, substantially in the form of Exhibit A attached hereto, or the

form on the Settlement Website available for Settlement Class Members to submit claims, the form

and material components of which shall be consistent with the document depicted in Exhibit A

attached hereto.

               1.8    “Claimant” means a Person who submits a Claim Form.

               1.9    “Class Counsel” means Peter Bennett and Richard Bennett of Bennett &

Bennett, and Shawn A. Heller of the Social Justice Law Collective.

               1.10   “Class Notice” means collectively the types of notice that have been or will

be provided to the Settlement Class pursuant to this Agreement and any additional notice that might

be ordered by the Court, including but not limited to the Postcard Notice and the Long Form Notice



                                                  5
         Case 1:18-cv-01567-TNM Document 29-1 Filed 11/05/19 Page 6 of 57



attached hereto as Exhibit B and Exhibit C.

               1.11    “Class Period” means the period from July 1, 2014 through the Preliminary

Approval Date.

               1.12    “Court” means the United States District Court for the District of Columbia

and the presiding judge, the Honorable Trevor N. McFadden.

               1.13    “Complaint” means the Class Action Complaint filed in the Action.

               1.14    “Defendants” mean Vivint Solar, Inc., Vivint Solar Holdings, Inc., and Vivint

Solar Developer, LLC., as well as officers, directors, shareholders, employees, predecessors,

affiliates, parents, subsidiaries, partners, distributors, principals, insurers, administrators, agents,

servants, successors, trustees, vendors, subcontractors, buyers, independent contractors, attorneys,

representatives, heirs, executors, experts, consultants, and assigns of all of the foregoing entities

who initiated and/or sent voice calls to the Settlement Class that related in any way to Vivint Solar,

Inc., Vivint Solar Holdings, Inc., and Vivint Solar Developer, LLC.

               1.15    “Defense Counsel” means Defendant’s counsel of record in the Action,

Kelley Drye & Warren LLP and Mac Murray & Shuster LLP.

               1.16    “Postcard Notice” or the “Short Form Notice” means the written notice that

Settlement Administrator will send on a postcard by U.S. Mail to those approximately 112,000

Settlement Class members for whom the Parties’ records presently contain a corresponding address,

and which will substantially be in the form reflected in Exhibit B attached hereto.

               1.17    “Effective Date” is defined in Paragraph 14.

               1.18    “Escrow Account” is defined in Paragraph 16.2.

               1.19    “Final Approval Hearing” means the final hearing, held after the Preliminary

Approval Date, and no sooner than 120 days after the Preliminary Approval Date and sixty (60)



                                                   6
          Case 1:18-cv-01567-TNM Document 29-1 Filed 11/05/19 Page 7 of 57



days after the Notice Date, such that Settlement Class Members have had reasonable notice and

sufficient opportunity to object or to exclude themselves from the Settlement, at which the Court

will determine whether to finally approve the Settlement and to enter Judgment.

               1.20   “Final Approval Order and Judgment” means the order, substantially in the

form of Exhibit E attached hereto, in which the Court grants final approval of this Settlement

Agreement and finally certifies the Settlement Class, and constitutes a final judgment of dismissal

of the Action with prejudice. The form of the Final Approval Order and Judgment is a material

term of this Settlement Agreement, however the fact that the Court may require non-substantive

changes in the Final Approval Order will not invalidate this Agreement or the Settlement.

               1.21    “Litigation” means the Action, or specifically, the legal proceedings in the

Action.

               1.22   “Long Form Notice” means the notice that shall be made available on the

Settlement Website in the form attached hereto as Exhibit C.

               1.23   “Notice Date” means the date by which the Class Notice is first disseminated

pursuant to the Notice Plan, which shall be thirty (30) days after the Preliminary Approval Date.

               1.24   “Notice Plan” means the plan of disseminating to Settlement Class Members

notice of the proposed Settlement and of the Final Approval Hearing, as approved by the Court,

pursuant to Paragraph 8.

               1.25   “Objection Deadline” means the date sixty (60) days after the Notice Date by

which any objections to the Settlement must be filed.

               1.26   “Opt-Out Deadline” means the date sixty (60) days after the Notice Date by

which any request to be excluded from the Settlement must be filed.

               1.27   “Parties” means, collectively, Plaintiff Darrell Rogers and Defendants Vivint



                                                 7
         Case 1:18-cv-01567-TNM Document 29-1 Filed 11/05/19 Page 8 of 57



Solar, Inc., Vivint Solar Holdings, Inc., and Vivint Solar Developer, LLC.

               1.28    “Person” means an individual, corporation, partnership, limited partnership,

association, joint stock company, estate, legal representative, trust, unincorporated association,

government or any political subdivision or agency thereof, any business or legal entity, and such

individual’s or entity’s heirs, predecessors, successors, representatives, and assigns.

               1.29    “Plaintiff” or “Representative Plaintiff” means Darrell Rogers.

               1.30    “Preliminary Approval Date” means the date on which the Court enters the

Preliminary Approval Order.

               1.31    “Preliminary Approval Order” means the Order, substantially in the form of

Exhibit D attached hereto, in which the Court grants its preliminary approval to this Settlement

Agreement and preliminarily certifies the Settlement Class, authorizes dissemination of Class

Notice to the Settlement Class, and appoints the Settlement Administrator.            The form of the

Preliminary Approval Order is a material term of this Settlement Agreement, however the fact that

the Court may require non-substantive changes in the Preliminary Approval Order will not

invalidate this Agreement or the Settlement.

               1.32    “Released Claims” is defined in paragraph 17.

               1.33    “Released Parties” means Defendants, as well as Defendants’ counsel; past,

present, and future direct and indirect owners, parents, subsidiaries, and other corporate affiliates;

successors and predecessors and their past, present, and future direct and indirect owners, parents,

subsidiaries, and other corporate affiliates; all entities with which Defendants contracted with or

engaged to initiate and/or send voice calls or from which to obtain telephone numbers; and for each

of the foregoing Persons, each of their past, present, or future officers, directors, shareholders,

owners, employees, representatives, agents, principals, partners, members, administrators, legatees,



                                                   8
         Case 1:18-cv-01567-TNM Document 29-1 Filed 11/05/19 Page 9 of 57



executors, heirs, estates, predecessors, successors, or assigns.

               1.34    “Releasing Parties” means: (a) Representative Plaintiff; (b) Settlement Class

Members who do not timely opt out of the Settlement Class; (c) to the extent that a Settlement Class

Member is not an individual, all of its present former, and future predecessors, successors, assigns,

parents, subsidiaries, joint ventures, and affiliates, and all employees, agents, representatives,

consultants, independent contractors, insurers, directors, officers, partners, principals, members,

attorneys, accountants, financial advisors, investors, investment bankers, underwriters, shareholders,

lenders, and auditors of any of the foregoing Persons; and (d) to the extent the Settlement Class

Member is an individual, any present, former, and future heirs, executors, estates, administrators,

representatives, agents, attorneys, partners, successors, predecessors and assigns of each of them,

and any other representative of any of the foregoing Persons.

               1.35    “Settlement” means the settlement set forth in this Agreement.

               1.36    “Settlement Administration Costs” means any and all fees and costs incurred

in administering the Settlement, including but not limited to, the fees and costs of disseminating all

Class Notice, administering and maintaining the Settlement Website, and other such costs

associated with delivering payment to Settlement Class Members, but specifically excluding

payments for Approved Claims, attorneys’ fees, costs, expenses, and incentive award to the

Representative Plaintiff.

               1.37    “Settlement Administrator” means KCC.

               1.38     “Settlement Class” is defined in Paragraph 3.

               1.39    “Settlement Class Member” means a Person who falls within the definition of

the Settlement Class and who does not opt out of the Settlement as set forth in Paragraph 13.1.

               1.40    “Settlement Fund” is defined in Paragraph 7.



                                                   9
           Case 1:18-cv-01567-TNM Document 29-1 Filed 11/05/19 Page 10 of 57



                1.41   “Settlement Website” means the website that will be established and

maintained by the Settlement Administrator pursuant to Paragraph 8.

                1.42   “Settling Parties” means, collectively, Defendants, the Representative

Plaintiff, and all Settlement Class Members.

                1.43   “Taxes” means: (a) all federal, state, or local taxes of any kind on any income

earned on the Settlement Fund; and (b) the reasonable expenses and costs incurred by the

Settlement Administrator in connection with determining the amount of, and paying, any taxes

owed on interest accrued on the Settlement Fund (including, without limitation, reasonable

expenses of tax attorneys and accountants).

                1.44   “TCPA” means the Telephone Consumer Protection Act, 47 U.S.C. § 227,

and any regulations or rulings promulgated under it.

                1.45   The plural of any defined term includes the singular, and the singular of any

defined term includes the plural.

                1.46   When a deadline or date falls on a weekend or a legal Court holiday, the

deadline or date shall be extended to the next business day that is not a weekend or legal Court

holiday.

       2.       Settlement. This Agreement is entered into to resolve in full all claims against the

Defendants by Plaintiff and the Settlement Class that have been asserted, or could have been

asserted, in the Litigation. The assertions, statements, agreements and representations made herein

are for purposes of settlement only and the Parties expressly agree that, if the Settlement is not

finally approved or rescinded pursuant to Paragraph 19, below, this Agreement is null and void and

may not be used by any of the Parties for any reason.




                                                 10
          Case 1:18-cv-01567-TNM Document 29-1 Filed 11/05/19 Page 11 of 57



          3.     The Settlement Class. For purposes of settlement, the Parties agree to certify the

following Settlement Class:


          All persons and entities whose telephone numbers were called by third parties that
          marketed solar energy products and services on behalf or for the benefit of
          Defendants on or after July 1, 2014 until the date of Preliminary Approval where:

                 (1) The third-party initiated a call using an artificial voice, or a
                 prerecorded voice, to (i) advertise the commercial availability or quality of
                 any property, goods, or services; or encourage the purchase or rental of
                 property, goods, or services; (ii) where such persons’ and entities’
                 telephone numbers were assigned to a cellular phone service or residential
                 line; and (iii) where the third-party failed to obtain Prior Express Written
                 Consent from those persons and entities called; or

                 (2) The third-party initiated a call using an ATDS to (i) advertise the
                 commercial availability or quality of any property, goods, or services; or
                 encourage the purchase or rental of property, goods, or services; (ii) where
                 such persons’ and entities’ telephone numbers were assigned to a cellular
                 phone service; and (iii) where the third-party failed to obtain Prior Express
                 Written Consent from those persons and entities called; or

                 (3) The third-party initiated more than one call within a 12-month period
                 (i) to persons and entities who were registered with the National Do-Not-
                 Call Registry for at least 30 days prior to being called; (ii) encouraging the
                 purchase or rental of property, goods, or services; (iii) where such
                 persons’ and entities’ telephone numbers were assigned to a cellular phone
                 service; and (iv) where the third-party failed to obtain Requisite Do-Not-
                 Call Permission from those persons and entities called.

          The calls referenced in the class definition shall be collectively referred to as “Covered

Calls.”

          Excluded from the Settlement Class are Defendants, any parent, subsidiary, affiliate or

controlled person of Defendants, as well as the officers, directors, agents, servants or employees of

Defendants and the immediate family members of such persons, the named counsel in this

litigation, and any member of their office and/or firm.

          4.     Representation of the Settlement Class.          The Parties agree that the Plaintiff,

Darrell Rogers, may be appointed as the Class Representative, and that attorneys Peter Bennett and
                                                    11
           Case 1:18-cv-01567-TNM Document 29-1 Filed 11/05/19 Page 12 of 57



Richard Bennett of Bennett & Bennett, and Shawn A. Heller of the Social Justice Law Collective,

may be appointed as Class Counsel.


           5.   The Settlement Administrator. Defendants shall engage KCC to serve as the

Settlement Administrator. KCC shall be responsible for all matters relating to the administration of

this Settlement, as set forth below. Those responsibilities include, but are not limited to:


                5.1    administering the Settlement Class notice as set forth in Paragraph 8 below;

                5.2    assisting in all matters pertaining to claim forms, such as helping class

members in completing claim forms and payment of claims described below, as well as receiving

the claim forms;

                5.3    tracking and providing notice to the Parties for any Person opting out of the

Settlement Class;

                5.4    responding to class members’ inquiries, with the Parties having the right to

review and approve any scripts or template correspondence to be used by KCC for such purposes;

                5.5    determining whether a Settlement Class Member has submitted a valid and

timely Claim Form, as Claimants shall have no right to appeal this determination;

                5.6    determining which individual or entity is entitled to recovery in the event

there are multiple claims for a single telephone number, as only one claimant may recover for a

particular telephone number;

                5.7    providing a list of accepted and rejected claims to counsel for the Parties at

the request of any Party at any time during the administration process, including, upon request,

providing copies of all claim forms and backup documentation and information to counsel for the

Parties;

                5.8    making all determinations regarding whether claims are approved within 30

                                                  12
        Case 1:18-cv-01567-TNM Document 29-1 Filed 11/05/19 Page 13 of 57



days of the deadline for claims to be submitted to KCC; and

               5.9    preparing and providing a declaration to Defendants’ counsel and Class

Counsel that will (i) attest the compliance with the provisions of this Settlement Agreement related

to Class Notice and the disbursement of and accounting pertaining to the Settlement Fund; (ii)

listing each Settlement Class Member who timely and validly opted out of the Settlement; and

performing any other tasks reasonably required to effectuate the Settlement.

       All fees and costs of KCC, including the costs associated with providing notice to the

Settlement Class, shall be paid by Defendants out of the Settlement Fund as defined in Paragraph 7,

below. If the Court declines to preliminarily or finally approve the Agreement or either Party

exercises a rescission right pursuant to this Agreement, Defendants shall remain responsible for any

costs of administration expended as of the date of termination as well as any additional costs,

including those incurred in providing any termination notice, and if KCC determines that any refund

is due from the funds advanced by Defendants for administration, those funds shall be returned to

Defendants.

       6.      Preliminary Approval and Class Notice. The Parties will file a joint motion for

entry of an order preliminarily approving this Settlement, certifying the Settlement Class, and

approving Class Notice. The Parties will request that the Court enter an “Order Preliminarily

Approving Class Action Settlement and Approving Class Notice” in the form attached hereto as

Exhibit D (“Preliminary Approval Order”), and a “Notice of Class Action Settlement” and “Claim

Form” in the form attached hereto as Exhibits A, B and C (“Claim Form” and “Class Notice”). If

the Court declines to grant preliminary approval of the Settlement and order notice with respect to

the proposed Settlement Class, or if the Court declines to grant final approval to the foregoing after




                                                 13
        Case 1:18-cv-01567-TNM Document 29-1 Filed 11/05/19 Page 14 of 57



such notice and hearing, this Agreement will terminate as soon as the Court enters an order

unconditionally and finally adjudicating that this Agreement and Settlement will not be approved.


       7.      The Settlement Fund.       Defendants, solely for the purposes of settlement and

without admitting or conceding any fault, wrongdoing or liability, and in order to avoid the

inconvenience and expense of further litigation, have agreed to the establishment of a non-

reversionary $975,000 common fund that will be used to make class member claimant payments,

and pay notice and administration costs, requested attorneys’ fees, costs, and expenses, and a

requested incentive award to the named plaintiff. As full and complete compromise of all Released

Claims, Defendants shall deposit $975,000.00 into an interest bearing account held by the

Settlement Administrator within 30 days after entry of the Final Approval Order by the Court. The

funds paid into the Settlement Fund shall be paid out as set forth in this Agreement. If the Court

declines to preliminarily or finally approve the Agreement or either Party exercises a rescission

right pursuant to this Agreement, the Settlement Administrator shall, within 14 days of that event,

provide Defendants with the remaining funds in the Settlement Fund.

       8.      Notice.   The Parties agree that with the assistance of experienced settlement

administrator KCC, they will give notice of the settlement to Settlement Class members through

both nationwide media and publication notice as well as direct notice that will be sent by first-class

U.S. Mail to those identifiable from records obtained in discovery.

       i.      Direct Notice

       The Parties agree that within 30 days of the granting of preliminary approval by the Court,

KCC will send the Class Notice on a postcard by U.S. Mail to those approximately 112,000

Settlement Class members for whom the Parties’ records presently contain a corresponding address,

as well as those Settlement Class members whose address KCC is able to identify through a


                                                 14
            Case 1:18-cv-01567-TNM Document 29-1 Filed 11/05/19 Page 15 of 57



“Reverse Append” address look-up of their telephone number and comparison with the U.S. Post

Office’s National Change of Address database. The Parties agree that the Class Notice shall contain

a proof of claim form to be returned by Settlement Class members in order to qualify for payment,

directs Settlement Class members to a website application where they can alternatively submit a

proof of claim form in order to qualify for electronic payment, and provides contact information for

toll-free customer service support. The Parties agree that the Settlement Class members will have

60 days from the date the Class Notice is sent to return the proof of claim form, file objections, or

opt out of the Settlement.

           ii.    Media and Publication Notice

           The Parties further agree to a robust, nationwide media and publication notice program. The

Parties will ensure that, within thirty (30) days of the granting of preliminary approval by the Court,

KCC supplements the direct notice described above with Internet banner ads that target adults, age

18 and over, nationwide on both desktop and mobile devices via the Google Display Network and

the social media platform Facebook. The Parties agree that these ads will run for a one-month

period, and are targeted to generate 340 million impressions, sufficient to achieve notice reach to

over 70% of potential Settlement Class members.

           In addition, the Parties agree that KCC will send an informational press release at the

beginning of the media outreach campaign to local, national, and syndicated news organizations,

delivering information regarding the Settlement to numerous print, broadcast, and online press

outlets.

           Finally, the Parties agree that KCC will establish a settlement website with downloadable

case documents, including the detailed notice, online claims filing, frequently asked questions with

responses, contact information for Class Counsel and KCC, and other pertinent information. The



                                                   15
        Case 1:18-cv-01567-TNM Document 29-1 Filed 11/05/19 Page 16 of 57



Parties further agree that a link to the settlement website will be disseminated in both the direct

notice and the media and publication notice described above.

       The Parties agree that the Settlement Class members will have 60 days from the date that the

media and publication notice campaign begins to return the proof of claim form. The exact deadline

will be posted on the Settlement Website.

       9.     Proof of Claim. A class member must submit a timely and valid Claim Form to

receive a share of the Settlement Fund. KCC will send each member of the Settlement Class who

submits a timely and valid Claim Form a pro rata distribution of all amounts remaining in the

Settlement Fund, after the deduction of fees and costs as outlined in this Agreement. Claim Forms

will be due within 60 days from the date Class Notice is sent, on or before the date stated on the

Class Notice (hereinafter the “Claims Period”). Any member of the Settlement Class who does not

submit a timely and valid proof of claim form to KCC by the expiration of the Claims Period will

receive no monetary payment from the Settlement Fund. Within thirty (30) days after the expiration

of the Claims Period, KCC will inform Defendants and Class Counsel of the total number of valid

and approved claims submitted, and the total amount necessary to fund the payment of the valid and

approved claims.


              9.1     Claims Processing. The Settlement Administrator shall apply the terms of

this Settlement Agreement and the requirements set forth in the Claim Form in processing all Claim

Forms that are submitted. KCC shall determine, in the first instance, whether a Class Member has

submitted a valid and timely Claim Form.        The Settlement Administrator also shall employ

reasonable procedures to screen claims for abuse, fraud, or duplication, and shall promptly make

Defense Counsel and Class Counsel aware of any evidence of abuse, fraud, or duplication. Counsel

for the Parties will have 14 days from the date that KCC informs the Parties of the total number of


                                                16
        Case 1:18-cv-01567-TNM Document 29-1 Filed 11/05/19 Page 17 of 57



valid and approved claims submitted to dispute any Approved Claim, and to provide its reasoning

for dispute in writing to the Settlement Administrator. The ultimate determination of whether to

reject or accept the claim will be made by KCC. The Parties, the Released Parties, and their

respective counsel shall have no responsibility or liability whatsoever for the Settlement

Administrator’s conduct, omissions, or actions.

       KCC may assist class members in the completion of Claim Forms and is empowered to

respond to class members’ inquiries for that purpose. If KCC rejects a claim for any reason other

than timeliness, it will provide the proof of claim form and reason for rejection to Class Counsel

and counsel for Defendants. Counsel for the Parties will have 14 days to dispute the reasons for the

rejection, and to provide its reasoning for dispute in writing to the Settlement Administrator. The

ultimate determination of whether to reject or accept the claim will be made by KCC. If a Claim

Form is deficient, KCC shall notify the Claimant and identify the reason(s) for the deficiency. The

claimant must either correct any error identified and re-file, or, if he wishes to dispute the rejection,

must submit a signed, written notice contesting KCC’s determination. That written contest must be

submitted and postmarked within 14 days from the postmark date of the deficiency letter and mailed

to KCC. The final determination will be left to KCC.

       10.     Approval Process.

               10.1    On or before November 5, 2019, the Parties shall submit this Settlement

Agreement together with its Exhibits to the Court and request that the Court grant preliminary

approval of the Settlement, issue a Preliminary Approval Order, and schedule a Final Approval

Hearing on whether the Settlement should be granted final approval (collectively hereinafter, the

“Motion for Preliminary Approval”).

               10.2    In the Motion for Preliminary Approval, the Parties shall request that the

Court allow for a period of no less than 120 days between entry of the Preliminary Approval Order
                                                   17
        Case 1:18-cv-01567-TNM Document 29-1 Filed 11/05/19 Page 18 of 57



and the Final Approval Hearing.

               10.3    If the Motion for Preliminary Approval is granted, the Parties shall request

that the Court grant final approval of the Settlement and enter a Final Approval Order and

Judgment, in the form attached hereto as Exhibit E, in accordance with the date set by the Court for

the Final Approval Hearing.

               10.4    The fact that the Court may require non-substantive changes in the Final

Approval Order will not invalidate this Agreement or the Settlement.

               10.5    If the Final Approval Order is reversed, vacated, overturned, or rendered void

by any court, this Agreement shall terminate and be of no force or effect, except as otherwise set

forth in this Agreement, unless the Parties voluntarily agree to modify this Agreement in the manner

necessary to obtain Court approval. In the event of any such termination after Defendants have paid

any funds in furtherance of the Settlement Fund in accordance with this Agreement, the entire

Settlement Fund shall belong to Defendants.

       11.     Procedures for Objecting to the Settlement

               11.1    Settlement Class Members shall have the right to appear and show cause if

they have any reason why the terms of this Agreement should not be given final approval, subject to

each of the sub-provisions contained in this section. Any objection to this Settlement Agreement,

including any of its terms or provisions, must be in writing and mailed to Class Counsel, Defense

Counsel, and the Clerk of the Court at the addresses set forth in the Class Notice, postmarked no

later than the Objection Deadline. Settlement Class Members may object either on their own or

through an attorney hired at their own expense.

               11.2    Any objection regarding or related to the Agreement shall contain a caption

or title that identifies it as “Objection to Class Settlement in Darrell Rogers, et al. v. Vivint Solar,

Inc., et al., Case No. 1:18-cv-01567” and also shall contain the following information: (i) the
                                                  18
        Case 1:18-cv-01567-TNM Document 29-1 Filed 11/05/19 Page 19 of 57



objector’s name, address, and telephone number; (ii) the name, address, and telephone number of

any attorney for the objector or any other person otherwise assisting the objector or who otherwise

stands to potentially benefit financially with respect to such objection; (iii) the factual basis and

legal grounds for the objection, including any documents sufficient to establish the basis for his or

her standing as a Settlement Class Member, including the date(s) and telephone number(s) at which

he or she received one or more telephone call(s) covered by this Settlement; and (iv) identification

of the case name, case number, and court for any prior class action lawsuit in which the objector

and/or the objector’s attorney or any other person assisting with such objection (if applicable) has

objected to a proposed class action settlement in the past five (5) years. If an objecting party

chooses to appear at the Final Approval Hearing, then by no later than the Objection Deadline, a

notice of intention to appear, either in person or through an attorney, shall be filed with the Court

and list the name, address, and telephone number of the person and/or any attorney who will appear.

               11.3   A Settlement Class Member who appears at the Final Approval Hearing,

either personally or through counsel, may be permitted to argue only those matters that were set

forth in the timely and validly submitted written objection filed by such Settlement Class Member.

No Settlement Class Member shall be permitted to raise matters at the Final Approval Hearing that

the Settlement Class Member could have, but failed to, raise in his/her written objection, and all

objections to the Settlement Agreement that are not set forth in a timely and validly submitted

written objection will be deemed waived.

               11.4   If a Settlement Class Member wishes to present witnesses or evidence at the

Final Approval Hearing in support of a timely and validly submitted objection, all witnesses must

be identified in the objection, and true and correct copies of all supporting evidence must be

appended to, or filed and served with, the objection. Failure to identify witnesses or provide copies



                                                 19
        Case 1:18-cv-01567-TNM Document 29-1 Filed 11/05/19 Page 20 of 57



of supporting evidence in this manner waives any right to introduce such testimony or evidence at

the Final Approval Hearing. The Representative Plaintiff or Defendants or both may take discovery

regarding any objector, their attorney (if applicable), and the basis of any objection, to the same

extent that discovery could otherwise have been sought from a party to the Action.

               11.5    Any Settlement Class Member who fails to comply with the applicable

provisions of the preceding paragraphs concerning any objection that he or she may have shall

waive and forfeit any and all rights he or she may have to object, appear, present witness testimony,

and/or submit evidence, shall be barred from appearing, speaking, or introducing any testimony or

evidence at the Final Approval Hearing, shall be precluded from seeking review of this Agreement

by appeal or other means, and shall be bound by all the terms of this Agreement and by all

proceedings, orders and judgments in the Litigation. By filing an objection, objectors and their

counsel submit to the jurisdiction of the Court for all purposes, including but not limited to

subpoenas and discovery.

       12.     Motion for Final Approval and Right to Respond to Objections

               12.1    The Parties shall move for final approval of the Settlement no later than ten

(10) days prior to the Final Approval Hearing.

               12.2    Class Counsel and the Parties shall have the right, but not the obligation, to

respond to any objection no later than ten (10) days prior to the Final Approval Hearing. The Party

so responding shall file a copy of the response with the Court, and shall serve a copy, by hand or

overnight delivery, to the objector (or any counsel for the objector).

       13.     Opt-Outs

               13.1    Any putative Settlement Class Member who does not wish to participate in

this Settlement must write to the Settlement Administrator stating an intention to be “excluded”

from this Settlement. This written request for exclusion must be sent via first class United States

                                                  20
        Case 1:18-cv-01567-TNM Document 29-1 Filed 11/05/19 Page 21 of 57



mail to the Settlement Administrator at the address set forth in the Class Notice and postmarked no

later than the Opt-Out Deadline. A request for exclusion must be signed by the putative Settlement

Class Member, and must include such individual’s name, address, and the telephone number that

allegedly received a call sent by or on behalf of Defendant during the Settlement Class Period, and

must clearly state that the Person wishes to be excluded from the Litigation and this Settlement and

the Settlement Agreement. A request for exclusion that does not include all of this information, or

that is sent to an address other than that designated in the Class Notice, or that is not postmarked

within the time specified, shall be invalid, and the Person serving such a request shall be a member

of the Settlement Class and shall be bound as a Settlement Class Member by the Court’s Orders in

this Litigation and by this Agreement, if approved. The request for exclusion must be personally

signed by the Person seeking to be excluded. So-called “mass” or “class” opt-outs shall not be

allowed.

              13.2    Any Person in the Settlement Class who submits a request for exclusion may

not file an objection to the Settlement, and any such purported objection filed by a Person in the

Settlement Class who has requested exclusion shall be deemed a nullity. If a Settlement Class

Member submits a written request for exclusion pursuant to Paragraph 13.1 above, he or she shall

be deemed to have complied with the terms of the opt-out procedure and shall not be bound by the

Agreement if approved by the Court.

              13.3    After Class Notice is disseminated, the Parties shall request and seek to

obtain from the Court a Final Approval Order and Judgment, which will (among other things):

              (i)     find that the Court has personal jurisdiction over the Parties and that the
                      Court has subject-matter jurisdiction to approve the Agreement, including all
                      exhibits hereto;

              (ii)    approve the Settlement Agreement and the proposed Settlement as fair,
                      reasonable, and adequate as to, and in the best interests of, Settlement Class
                      Members; direct the Parties and their counsel to implement and consummate
                                                21
        Case 1:18-cv-01567-TNM Document 29-1 Filed 11/05/19 Page 22 of 57



                       the Agreement according to its terms and provisions; and declare the
                       Agreement to be binding on, and have preclusive effect on all pending and
                       future lawsuits or other proceedings maintained by or on behalf of
                       Representative Plaintiff and the Releasing Parties with respect to the
                       Released Claims;

               (iii)   find that the Class Notice and the Notice Plan implemented pursuant to the
                       Agreement (1) constitute the best practicable notice under the circumstances;
                       (2) constitute notice that is reasonably calculated, under the circumstances, to
                       apprise members of the Settlement Class of the pendency of the Litigation,
                       their right to object to or exclude themselves from the proposed Settlement,
                       and to appear at the Final Approval Hearing; (3) are reasonable and constitute
                       due, adequate, and sufficient notice to all Persons entitled to receive notice;
                       and (4) meet all applicable requirements of the civil procedure, the Due
                       Process Clause of the United States Constitution, and the rules of the Court;

               (iv)    dismiss the Litigation (including all individual claims and Settlement Class
                       Member claims asserted therein) on the merits and with prejudice, without
                       fees or costs to any Party, except as provided in the Settlement Agreement
                       and as ordered by the Court; incorporate the Releases set forth above in
                       Paragraph 8, make those Releases effective as of the date of the Final
                       Approval Order and Judgment, and

               (v)     forever discharge the Released Parties as set forth herein; permanently bar
                       and enjoin all Settlement Class Members from filing, commencing,
                       prosecuting, intervening in, or participating (as class members or otherwise)
                       in, any lawsuit or other action in any jurisdiction related to the Released
                       Claims.

       14.     Effective Date. The “Effective Date” of this Agreement shall be the calendar date

that is 5 business days after the later of (a) the date on which the Court enters a Final Approval

Order, dismissing with prejudice the claims of all Settlement Class members who do not properly

exclude themselves as provided in the Class Notice; or (b) if any Settlement Class member has

objected to the Settlement, the date on which the date for filing an appeal has expired or, if an

appeal has been filed, the date on which the Settlement and judgment has been affirmed in all

material respects by the appellate court of last resort to which such appeals have been taken and

such affirmances are no longer subject to further appeal or review.




                                                  22
        Case 1:18-cv-01567-TNM Document 29-1 Filed 11/05/19 Page 23 of 57



       15.     Incentive Award and Attorneys’ Fees. Subject to the Court’s approval, Plaintiff

shall request to be awarded $20,000 from the Settlement Fund for his role as Class Representative

and shall request that Class Counsel be paid attorneys’ fees in the amount of $325,000, an amount

equivalent to 1/3 of the Settlement Fund, and their out-of-pocket expenses (which, as of the date of

this Agreement, are $27,160.74, and are expected to increase modestly through the date of Final

Approval), an accounting of which will be sent by Class Counsel to Defendants and KCC prior to

the Effective Date. The awarded amounts will be set forth in the Final Approval Order and shall be

paid from the Settlement Fund in accordance with Paragraph 16, below. Defendants have agreed not

to contest the amounts designated above in this Section.


       16.     Payment of Claims, Incentive Award and Class Counsel Fees.

               16.1   Defendants agree to create the Settlement Fund by depositing cash on a non-

reversionary basis in the total amount of $975,000.00 (the “Settlement Fund Amount”) into the

Escrow Account (defined below).

               16.2   Defendants shall within thirty (30) business days after the entry of the Final

Approval Order and Judgment deposit the Settlement Fund Amount into an escrow bank account

(the “Escrow Account”), to be created and administered by KCC pursuant to the terms of this

Agreement. The Escrow Account shall be held in a “qualified settlement fund” (as set forth below)

in an interest-bearing bank account at a commercial bank with excess capital exceeding One

Hundred Million Dollars and No Cents ($100,000,000.00), with a rating of “A” or higher by S&P

and in an account that is fully insured by the United States Government or the FDIC.

               16.3   The funds in the Escrow Account shall be deemed a “qualified settlement

fund” within the meaning of Treasury Regulation § 1.468B-1. All Taxes shall be paid out of the

Escrow Account. Defendants, Defense Counsel, the Representative Plaintiff and Class Counsel


                                                 23
        Case 1:18-cv-01567-TNM Document 29-1 Filed 11/05/19 Page 24 of 57



shall have no liability or responsibility for any of the Taxes. The Escrow Account shall indemnify

and hold Defendants, Defense Counsel, the Representative Plaintiff, and Class Counsel harmless for

all Taxes (including, without limitation, Taxes payable by reason of any such indemnification).

               16.4    For the purpose of the Internal Revenue Code and the Treasury regulations

thereunder, KCC shall be designated as the “administrator” of the Settlement Fund. The Settlement

Administrator shall timely and properly file all informational and other tax returns necessary or

advisable with respect to the Settlement Fund (including, without limitation, the returns described in

Treas. Reg. § 1.468B-2(k)). Such returns (as well as the election described in the previous

paragraph) shall be consistent with this paragraph and in all events shall reflect that all taxes

(including the Taxes, any estimated Taxes, interest, or penalties) on the income earned by the

Settlement Fund shall be paid out of the Settlement Fund as provided herein.

               16.5    The Settlement Administrator shall not disburse any portion of the Settlement

Fund except as provided in this Agreement and with the written agreement of Class Counsel and

Defense Counsel or by order of the Court.

               16.6    All funds held by the Settlement Administrator shall be deemed and

considered to be in custodia legis of the Court, and shall remain subject to the jurisdiction of the

Court, until such time as such funds shall be distributed pursuant to this Settlement Agreement or

further order of the Court.

               16.7    Within fifteen (15) days of the Preliminary Approval Date, Defendants will

disburse to the Settlement Administrator any necessary costs to be used by the Settlement

Administrator for preliminary Settlement Administration Costs, including the costs to complete the

Class Notice, establish and maintain the Settlement Website, as well as any other initial

administration costs to the Parties. To the extent that additional Settlement Administration Costs



                                                 24
        Case 1:18-cv-01567-TNM Document 29-1 Filed 11/05/19 Page 25 of 57



are incurred after this initial payment, but before the tenth day after entry of the Final Approval

Order, the Settlement Administrator may bill, and Defendants shall pay, such additional costs. For

any costs of Settlement Administration that are paid by Defendants, Defendants shall receive a

credit against the total Settlement Fund Amount required to be paid to create the Settlement Fund.

               16.8   All Settlement Administration Costs will be drawn from the Settlement Fund

by the Settlement Administrator, subject to the written approval of Defendants (by its counsel) and

Class Counsel, pursuant to the terms set forth in this Agreement.

               16.9   Within fifteen (15) days after the Effective Date, the Settlement

Administrator will pay from the Settlement Fund the appropriate amounts to the Settlement Class

members who submitted timely and valid claims; the Incentive Award to Plaintiff by check made

out to “Darrell Rogers;” and Class Counsel their Fees and Costs by wire transfer to the Bennett &

Bennett operating bank account. If payment is made to any Settlement Class member via check,

such check will be void 181 days after issuance. If after 181 days from the issuance of the

payments, any funds remain in the Settlement Fund, provided sufficient funds remain in the

Settlement Fund to allow for a second distribution after deducting KCC’s costs of a second

distribution, those funds shall be divided pro rata by the number of Settlement Class members who

successfully received payment and a second round of payment shall be issued to these Settlement

Class members. In the unlikely event that any funds remain after 181 days from the issuance of the

second round of payments, those funds shall be deposited into District of Columbia District Court’s

Registry. Such payments constitute full and final payment to the Settlement Class, Class Counsel

and Plaintiff. KCC shall provide the Parties a final accounting of all settlement payments within 60

days after the second round of payment is issued.




                                                 25
        Case 1:18-cv-01567-TNM Document 29-1 Filed 11/05/19 Page 26 of 57



       17.     Releases. Subject to and effective upon entry of the Final Approval Order, all

members of the Settlement Class who do not opt out of the proposed Settlement Class as required in

the Class Notice, for and in consideration of the terms and undertakings outlined in the attached

Agreement, the sufficiency and fairness of which are acknowledged, release and forever discharge

Defendants (and each of their current and former parents, subsidiaries, affiliates, controlled

companies,    officers,   directors,   managers,   shareholders,   members,   partners,   employees,

predecessors, successors, assigns, agents and attorneys) from any and all claims, demands, debts,

liabilities, actions, causes of action of every kind and nature, obligations, damages, losses, and

costs, whether known or unknown, actual or potential, suspected or unsuspected, direct or indirect,

contingent or fixed, that have been, could have been, or in the future might be asserted, that arise

out of or relate to the Covered Calls described above, including, but not limited to, the claims

asserted in the Litigation (“Released Claims”).

       18.     Notices. Requests for exclusion, objections to the Agreement or Settlement, and

notices to the Parties or the Settlement Class shall be sent and/or copied to KCC at the contact

information they provide and counsel for the Parties as follows:

       Richard Bennett, Esq.
       Co-Counsel for Settlement Class
       Attn.: Vivint Solar Settlement
       Bennett & Bennett
       1200 Anastasia Avenue, Office 360
       Coral Gables, FL 33134

       Steven A. Augustino, Esq.
       Attorney for Defendants
       Attn.: Vivint Solar Settlement
       Kelley Drye & Warren LLP
       3050 K Street, NW
       Suite 400
       Washington, DC 20007




                                                   26
          Case 1:18-cv-01567-TNM Document 29-1 Filed 11/05/19 Page 27 of 57



          19.   Termination of Agreement.. The Representative Plaintiff and Defendants will each

have the right to unilaterally terminate this Agreement by providing written notice of their election

to do so (“Termination Notice”) to all other Parties hereto within ten (10) calendar days of any of

the following occurrences:

                19.1   the Court rejects, materially modifies, materially amends or changes, or

expressly declines to issue a Preliminary Approval Order or a Final Approval Order and Judgment

in the course of adjudicating any request to approve the Settlement Agreement;

                19.2   an appellate court reverses the Final Approval Order and Judgment and the

Settlement Agreement is not reinstated without material change by the Court on remand;

                19.3   any court incorporates into, or deletes or strikes from, or modifies, amends,

or changes, the Preliminary Approval Order, the Final Approval Order and Judgment, or the

Settlement Agreement in any material way, including the denial of either of the requested amounts

described in paragraph 15 or the grant of either request in an amount less than what was applied for,

unless such modification or amendment is accepted in writing by all Parties;

                19.4   the Effective Date does not occur;

                19.5   Defendants and Plaintiff may exercise their right to terminate if more than

5,600 Settlement Class Members opt out; or

                19.6   any other ground for termination provided for elsewhere in this Agreement

occurs.

          20.   Revert To Status Quo If Representative Plaintiff Or Defendants Terminate. If

either Representative Plaintiff or Defendants terminate this Agreement as provided in Paragraph 19,

the Agreement will be of no force and effect and the Parties’ rights and defenses will be restored,

without prejudice, to their respective positions as if this Agreement had never been executed, and



                                                 27
        Case 1:18-cv-01567-TNM Document 29-1 Filed 11/05/19 Page 28 of 57



any orders entered by the Court in connection with this Agreement will be vacated. However, any

payments made to the Settlement Administrator for services rendered to the date of termination will

not be refunded to Defendants.

       21.     Integration Clause. This Agreement contains the full, complete, and integrated

statement of each and every term and provision agreed to by and among the Parties and supersedes

any prior writings or agreements (written or oral) between or among the Parties, which prior

agreements may no longer be relied upon for any purpose. This Agreement shall not be orally

modified in any respect and can be modified only by the written agreement of the Parties supported

by acknowledged written consideration.

       22.     Headings. Headings contained in this Agreement are for convenience of reference

only and are not intended to alter or vary the construction and meaning of this Agreement.


       23.     Binding and Benefiting Others. This Agreement shall be binding upon and inure

to the benefit or detriment of the Parties and the Releasors, and to their respective agents,

employees, representatives, trustees, officers, directors, shareholders, divisions, parent corporations,

subsidiaries, heirs, executors, assigns, and successors in interest.

       24.     Representations and Warranties. The Parties each further represent, warrant, and

agree that, in executing this Agreement, they do so with full knowledge of any and all rights that

they may have with respect to the claims released in this Agreement and that they have received

independent legal counsel from their attorneys with regard to the facts involved and the controversy

herein compromised and with regard to their rights arising out of such facts. Each of the individuals

executing this Agreement warrants that he or she has the authority to enter into this Agreement and

to legally bind the party for which he or she is signing.




                                                   28
        Case 1:18-cv-01567-TNM Document 29-1 Filed 11/05/19 Page 29 of 57



       25.     Governing Law. The contractual terms of this Agreement shall be interpreted and

enforced in accordance with the substantive law of the District of Columbia, without regard to its

conflict of laws and/or choice of law provisions.

       26.     Mutual Interpretation. The Parties agree and stipulate that this Agreement was

negotiated on an “arm’s-length” basis between parties of equal bargaining power. This Agreement

has been drafted jointly by Class Counsel and counsel for the Defendants. Accordingly, this

Agreement is not one of adhesion, is mutually created, and no ambiguity shall be construed in favor

of or against any of the Parties. Plaintiff and Class Counsel acknowledge but do not concede to or

agree with Defendants’ statements regarding the merits of the claims, and Defendants acknowledge,

but do not concede to or agree with Plaintiff’s statements regarding the merits of the claims.

       27.     No Admission of Liability. Defendants deny any liability or wrongdoing of any

kind associated with the alleged claims in the Action. Defendants have denied and continue to deny

each and every material factual allegation and all claims asserted against them in the Action.

Nothing in this Settlement Agreement will constitute an admission of wrongdoing or liability, or of

the truth of any allegations in the Action. Nothing in this Settlement Agreement will constitute an

admission by Defendants that the Action is properly brought on a class or representative basis, or

that classes may be certified, other than for settlement purposes. To this end, the Settlement of the

Action, the negotiation and execution of this Agreement, and all acts performed or documents

executed pursuant to or in furtherance of the Settlement: (i) are not and will not be deemed to be,

and may not be used as, an admission or evidence of any wrongdoing or liability on the part of

Defendants or of the truth of any of the allegations in the Action; (ii) are not and will not be deemed

to be, and may not be used as an admission or evidence of any fault or omission on the part of

Defendants in any civil, criminal, or administrative proceeding in any court, arbitration forum,



                                                    29
        Case 1:18-cv-01567-TNM Document 29-1 Filed 11/05/19 Page 30 of 57



administrative agency, or other tribunal; and (iii) are not and will not be deemed to be and may not

be used as an admission of the appropriateness of these or similar claims for class certification.

       28.     Incorporation of Recitals.         Each of the Recitals stated above are hereby

incorporated into this Settlement Agreement as if stated fully herein.


       29.     Counterparts. This Agreement may be executed in counterparts, each of which

shall be deemed to be an original, and such counterparts together shall constitute one and the same

instrument. Facsimile and electronic signatures shall bind the Parties to this Agreement as though

they are original signatures.

       30.     Severability. In the event any one or more of the provisions contained in this

Agreement shall for any reason be held invalid, illegal, or unenforceable in any respect, such

invalidity, illegality, or unenforceability shall not affect any other provisions if the Parties and their

counsel mutually elect by written stipulation to be filed with the Court within 20 days to proceed as

if such invalid, illegal, or unenforceable provisions had never been included in this Agreement.

       31.     Continuing Jurisdiction. Without affecting the finality of the final judgment, the

Court shall retain continuing jurisdiction over the Litigation and the Parties, including all members

of the Settlement Class, the administration and enforcement of this Agreement and the Settlement,

and the benefits to the Settlement Class hereunder, including for such purposes as supervising the

implementation, enforcement, construction, and interpretation of this Agreement; the order

preliminarily approving the Settlement, the Final Approval Order and final judgment, the award of

fees and expenses, and the distribution of settlement proceeds to the Settlement Class. Any dispute

or controversies arising with respect to the interpretation, enforcement, or implementation of the

Agreement shall be presented by motion to the Court.




                                                   30
        Case 1:18-cv-01567-TNM Document 29-1 Filed 11/05/19 Page 31 of 57



       IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed on the

date set forth beside their respective signatures.

DATED: ____________________                               Darrell Rogers, on behalf of himself and the
                                                          Settlement Class
                                                          Plaintiff



                                                          By: ________________________________
                                                                Darrell Rogers, Esq.



DATED: ____________________                               Vivint Solar, Inc., Vivint Solar Holdings, Inc.,
                                                          and Vivint Solar Developer, LLC
                                                          Defendants



                                                          By: ________________________________
                                                                Dana Russell
                                                                Chief Financial Officer and
                                                                Executive Vice President




                                                     31
Case 1:18-cv-01567-TNM Document 29-1 Filed 11/05/19 Page 32 of 57
        Case 1:18-cv-01567-TNM Document 29-1 Filed 11/05/19 Page 33 of 57




                        Darrell Rogers, et al. v. Vivint Solar, Inc., et al.
          United States District Court for the District of Columbia, Case No. 1:18-cv-01567
                                           Online Claim Form
   If you are a Settlement Class Member, you must submit a completed Claim Form on this
webpage on or before [insert date] to receive a payment from the Settlement. If you would like
 to send a paper claim form by mail instead, it must be postmarked on or before [insert date]
              and sent to the address provided at the bottom of this Claim Form.
Please carefully read the full notice of this Class Action Settlement (available for download at
[INSERT WEBSITE]) before completing and submitting this Claim Form.

CLAIMANT INFORMATION
Provide your name and contact information below. It is your responsibility to notify the
Settlement Administrator of any changes to your contact information after you submit your
Claim Form by sending an e-mail to [insert KCC e-mail address].
Only one claim may be submitted per person.
Please click here for information on how to receive payment via electronic means. If you
wish to receive payment via check, our settlement paper paycheck, to be paid in U.S. dollars,
will be sent to your postal address listed below. Checks must be deposited into a bank account
or cashed at a bank by the expiration date on the check (180 days after the issuance date stated
on the check); after a check expires, it may no longer be deposited or cashed.


FIRST NAME                                                        LAST NAME


STREET ADDRESS
(If you choose to receive payment via check, your check will be mailed to the address you provide above.)



CITY                                                STATE                  ZIP CODE

_
CURRENT TELEPHONE NUMBER

________________________________
NUMBER AT WHICH YOU RECEIVED CALLS RELATING TO VIVINT’S PRODUCTS

                                                                       ___________
EMAIL ADDRESS




                                                                                                            Exhibit A
       Case 1:18-cv-01567-TNM Document 29-1 Filed 11/05/19 Page 34 of 57




CLAIMANT CERTIFICATION

By submitting this Claim Form, I certify that I received one or more calls from third parties on
behalf of Vivint Solar, marketing Vivint’s products, on or after July 1, 2014 on the telephone
number I provided above, without my permission.

Signature: _[Typed for online version]_________

                                  Agree and Submit Online

Your claim will be submitted to the Settlement Administrator for review. Please keep a copy of your
submitted Claim for your records by printing a copy of the page you are directed to after you
click the “Agree and Submit Online” button above. You will also receive an e-mail confirmation
sent to the e-mail address provided above.

If you would like to submit your Claim Form by mail instead, please complete all of the form fields
above, click here to print a copy of your completed Claim Form, and then mail your printed Claim
Form to:

       KCC, LLC
       [Insert KCC Mailing Address]

You will receive your payment within 30 days after the Settlement’s Effective Date, as described in
the Settlement Agreement and Release, which is available at [INSERT WEBSITE]. This process
takes time, please be patient.
           Case 1:18-cv-01567-TNM Document 29-1 Filed 11/05/19 Page 35 of 57



                                       OFFICIAL COURT-APPROVED LEGAL NOTICE

                                           Darrell Rogers, et al. v. Vivint Solar, Inc., et al.
                            United States District Court for the District of Columbia, Case No. 1:18-cv-01567

                                                  A Court authorized this notice.
                                   You are not being sued. This is not a solicitation from a lawyer.

If you received one or more calls after July 1, 2014 relating to the marketing of Vivint Solar’s energy products and services,
                                you could receive a cash payment from a class action lawsuit

                              For complete information and details, visit [insert website address].

  A proposed settlement has been reached in a class action lawsuit called Darrell Rogers, et al. v. Vivint Solar, Inc., et al., pending
  in the U.S. District Court for the District of Columbia. The lawsuit alleges that telephone calls were placed by Vivint, or from a
  third party generating leads for Vivint, that violated the Telephone Consumer Protection Act, 47 U.S.C. §§ 227 (“TCPA”),
  because the caller did not have consent from the parties being called. Vivint maintains that it did not place unauthorized
  telephone calls, the lawsuit is without merit, and Vivint was prepared to vigorously defend all aspects of it. The proposed
  settlement is not an admission of wrongdoing or an indication that any law has been broken.
  How do I know if I am a part of the settlement? You are receiving this Notice because records indicate that you may meet the
  below criteria, and may be a member of the Settlement Class. The Settlement Class includes all individuals in the United States,
  who, after July 1, 2014, without providing prior express written consent, were called by third parties using an artificial voice or
  prerecorded message that marketed solar energy products and services on behalf of, or for the benefit of, Vivint Solar, Inc., or
  where an individual’s phone number was listed on the National Do Not Call Registry and the third party placed more than one
  call to the registered number during a 12 month period. Certain class members may have received a call from someone
  identifying themselves as being from “Smart Home Solar,” followed by a call or home visit from a Vivint Solar salesperson after
  providing their contact information..
  How much money will I receive from the settlement? Class Counsel estimates you will receive between $40 and $100 if you
  submit a Valid Claim, but the amount will depend on the number of Settlement Class Members who submit Valid Claims. If the
  Court approves the settlement, Vivint will create a $975,000.00 Settlement Fund, from which eligible Settlement Class Members
  may receive a single payment. The Settlement Fund also covers administrative fees, requested attorneys’ fees equal to one-third
  of the Settlement Fund ($325,000), and a requested incentive award of up to $20,000 to the Class Representative for his services
  as Settlement Class Representative. The Settlement Fund will be divided and distributed equally – sometimes referred to as “pro
  rata” – to all Settlement Class Members who submit a valid claim form.
  How to receive payment? To receive a payment, you must submit a Claim Form. You may submit the Claim Form
  electronically at [insert website address]. Alternatively you may complete and return the attached Claim Form by U.S. Mail to
  the following address: [insert KCC address]. All Claim Forms must be postmarked or submitted online by [insert Claims
  Filing Deadline]. You may only submit one Claim Form. If you choose to be paid by electronic payment, your Claim Form
  must be submitted online at the website address above. If you choose to be paid by check, your settlement check will be mailed
  to the postal address you identify on the Claim Form. Checks may be deposited into a bank account or cashed at a bank by the
  expiration date on the check (180 days after the issuance date stated on the check); after a check expires, it may no longer be
  deposited or cashed.
  What are my options? You can do nothing, submit a Claim Form, or object or exclude yourself from the settlement. If you do
  nothing or submit a Claim Form, your rights will be affected. You won’t be able to sue Vivint in a future lawsuit about the claims
  addressed in the settlement. If you do not want to be legally bound by the Settlement, you must exclude yourself by sending a
  signed written request for exclusion mailed to [insert KCC address] Any request for exclusion must be personally signed, and
  must include your name, address, the relevant telephone number, and must clearly state that you wish to be excluded from the
  Settlement. If you exclude yourself, you will receive no payment from the Settlement, but you will retain the ability to sue Vivint
  Solar, Inc. later. If you do not like the Settlement, you may object to it, but only if you do not exclude yourself. Objections must
  contain the following information: (i) the objector’s name, address, and telephone number; (ii) the name, address, and telephone
  number of any attorney for the objector or any other person otherwise assisting the objector or who otherwise stands to
  potentially benefit financially with respect to such objection; (iii) the factual basis and legal grounds for the objection, including
  any documents sufficient to establish the basis for his or her standing as a Settlement Class Member, including the date(s) and
  telephone number(s) at which he or she received one or more telephone call(s) covered by this Settlement; and (iv) identification
  of the case name, case number, and court for any prior class action lawsuit in which the objector and/or the objector’s attorney or
  any other person assisting with such objection (if applicable) has objected to a proposed class action settlement in the past five
  (5) years.
                         All Requests for Exclusion and Objections must be postmarked by [opt-out deadline].
  Do I have a lawyer? Yes. The Court has appointed Peter Bennett and Richard Bennett of Bennett & Bennett, 1200 Anastasia
  Avenue, Office 360, Coral Gables, FL 33134 and Shawn Heller of the Social Justice Law Collective, 974 Howard Avenue,
  Dunedin, FL 34698 as “Class Counsel.” They represent you and other Settlement Class Members. There’s no charge to you for
  their services. You can hire your own lawyer, but you’ll need to pay your own legal fees. Darrell Rogers is the Representative
  Plaintiff, and the Court has appointed him to represent the Settlement Class.
  When will the Court approve the settlement? The Court will hold a final approval hearing on [date] at [time] at the United
  States District Court for the District of Columbia, 333 Constitution Avenue N.W., Courtroom 2, Washington, D.C. 20001. The



                                                                                                                             Exhibit B
         Case 1:18-cv-01567-TNM Document 29-1 Filed 11/05/19 Page 36 of 57



Court will hear any objections, determine if the settlement is fair and should be approved. You may appear at the hearing, either
yourself or through an attorney hired by you, but you are not required to do so.
                            Visit the Settlement Website at [insert website] for complete information.
         Case 1:18-cv-01567-TNM Document 29-1 Filed 11/05/19 Page 37 of 57



                          OFFICIAL COURT-APPROVED LEGAL NOTICE

                             Darrell Rogers, et al. v. Vivint Solar, Inc., et al.
             United States District Court for the District of Columbia, Case No. 1:18-cv-01567

If you received one or more calls after July 1, 2014 relating to the marketing of Vivint Solar’s energy
         products and services, you could receive a cash payment from a class action lawsuit.

                                       A Court authorized this notice.
                       You are not being sued. This is not a solicitation from a lawyer.

 •       A settlement has been reached in an alleged class action lawsuit about whether third parties who
         marketed solar energy products and services on behalf of Vivint Solar called persons who did not
         consent to receiving such calls. Vivint Solar is referred to as the “Defendant.”

 •       Those included in the Settlement who file valid claim forms will be eligible to receive a payment
         from the Settlement Fund, which is $975,000.00 total. If the Court grants final approval of the
         settlement, this fund will be used to pay valid claims, class administration costs, attorneys’ fees,
         and an incentive award to the named Plaintiff.

 •       Please read this notice carefully. Your legal rights are affected whether you act, or don’t act.


                   YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT

     SUBMIT A CLAIM FORM BY             The only way to receive a payment from the Settlement Fund. By
     [INSERT CLAIM FILING               participating in the settlement, you will be bound by the terms of the
     DEADLINE]                          Settlement Agreement and will give up certain rights.


     EXCLUDE YOURSELF BY                You will receive no benefits, but you will retain any rights you
     [INSERT DEADLINE]                  currently have to sue Vivint about the issues in this case. Your
                                        request to exclude yourself must be postmarked by [insert deadline],
                                        and must comply with the requirements set forth in this Notice.

     OBJECT BY [INSERT                  Write to the Court and explain why you do not like the Settlement.
     DEADLINE]                          Your objection must be postmarked by [insert deadline], and must
                                        comply with the requirements set forth in this Notice.

     ATTEND A HEARING ON                You or your attorney may speak in Court about your opinion of the
     [INSERT FINAL APPROVAL             Settlement.
     HEARING DATE]

     DO NOTHING                         You will not get a share of the Settlement Fund and will give up your
                                        rights to sue Vivint about the issues in this case.




                                                                                                     Exhibit C
       Case 1:18-cv-01567-TNM Document 29-1 Filed 11/05/19 Page 38 of 57



  These rights and options – and the deadlines to exercise them – are explained in this Notice. For
  complete details, view the Settlement Agreement at [insert website] or call [KCC number].

                                       BASIC INFORMATION

 1. What is this notice?


A Court directed that this notice be sent because you have a right to know about the proposed Settlement
of this class action lawsuit and about all of your options before the Court decides whether to grant final
approval of the Settlement. This Notice summarizes the lawsuit, the proposed Settlement, and your legal
rights.

The case is known as Darrell Rogers, et al. v. Vivint Solar, Inc., et al., Case No. 1:18-cv-01567, filed in
the United States District Court for the District of Columbia. Mr. Rogers, the person who sued, is called
the Plaintiff/Settlement Class Representative. The company he sued, Vivint Solar, Inc. (and affiliates) are
called the Defendants.

For the precise terms and conditions of the Settlement, please see the Settlement Agreement available at
[insert website], by contacting the Settlement Administrator at [insert KCC phone number], contacting
class counsel Shawn Heller at Social Justice Law Collective, 974 Howard Avenue, Dunedin, FL 34698,
(202) 709-5744 or Richard Bennett at Bennett & Bennett, 1200 Anastasia Ave, Office #360, Coral
Gables, FL 33134, (305) 444-5925, or by accessing the Court docket in this case in person at the Clerk’s
office at the following address: U.S. District Court for the District of Columbia, 333 Constitution Ave.
NW, Washington, D.C. 20001.

PLEASE DO NOT TELEPHONE THE COURT OR THE COURT CLERK’S OFFICE TO INQUIRE
ABOUT THIS SETTLEMENT OR THE CLAIM PROCESS.

 2. What is a class action lawsuit?

In a class action, a “Representative Plaintiff” (in this case, Darrell Rogers) sued on behalf of a group of
people who have similar claims. In this case and under this Settlement, these people are together called a
“Settlement Class” or “Settlement Class Members.” In a class action, the court resolves the issues for all
Settlement Class Members, except for those who exclude themselves from the Settlement Class.

                  THE CLAIMS IN THE LAWSUIT AND THE SETTLEMENT

 3. What is this lawsuit about?

The lawsuit alleges that the Defendants violated the Telephone Consumer Protection Act by using an
automatic telephone dialing system, an artificial voice, or a prerecorded voice when they (or a third party
on Defendants’ behalf) called Plaintiff and the putative class members in order to promote their solar
energy business without obtaining prior express written consent; or by calling Plaintiff and other putative
class members that are registered with the National Do-Not-Call Registry at least 30 days prior to being
contacted more than once within a 12-month period to promote their solar energy business without
obtaining the requisite do-not-call permission.
       Case 1:18-cv-01567-TNM Document 29-1 Filed 11/05/19 Page 39 of 57



Defendants deny the allegations and maintain that they have strong, meritorious defenses to the claims.
The Settlement is not an admission of, and does not establish any, wrongdoing by Defendants. The Court
has not determined who is right. Rather, the Parties have agreed to settle the lawsuit to avoid the
uncertainities and expenses associated with ongoing litigation.

More information about the complaint in the lawsuit and the Defendant’s answer can be found in the
“Court Documents” section of the Settlement website at [insert website].

 4. Why is there a Settlement?

The Court has not decided whether the Representative Plaintiff or Defendants should win this case.
Instead, both sides agreed to a Settlement. The Representative Plaintiff and his attorneys (“Class
Counsel”) believe that the Settlement is in the best interests of the Settlement Class Members, because
Settlement Class Members will get compensation now rather than, if at all, years from now, following
litigation.

                            WHO’S INCLUDED IN THE SETTLEMENT?

 5. How do I know if I am in the Settlement Class?

The Court decided that this Settlement includes a Class of all persons within the United States who,
between July 1, 2014 and the Preliminary Approval Date, had their telephone numbers called by third
parties that marketed solar energy products and services on behalf of, or for the benefit of, Defendants,
where:

         (1) The third-party initiated a call using an artificial voice, or a prerecorded voice, to
        (i) advertise the commercial availability or quality of any property, goods, or services;
        or encourage the purchase or rental of property, goods, or services; (ii) where such
        persons’ and entities’ telephone numbers were assigned to a cellular phone service or
        residential line; and (iii) where the third-party failed to obtain Prior Express Written
        Consent from those persons and entities called; or

        (2) The third-party initiated a call using an ATDS to (i) advertise the commercial
        availability or quality of any property, goods, or services; or encourage the purchase
        or rental of property, goods, or services; (ii) where such persons’ and entities’
        telephone numbers were assigned to a cellular phone service; and (iii) where the third-
        party failed to obtain Prior Express Written Consent from those persons and entities
        called; or

        (3) The third-party initiated more than one call within a 12-month period (i) to persons
        and entities who were registered with the National Do-Not-Call Registry for at least
        30 days prior to being called; (ii) encouraging the purchase or rental of property,
        goods, or services; (iii) where such persons’ and entities’ telephone numbers were
        assigned to a cellular phone service; and (iv) where the third-party failed to obtain
        Requisite Do-Not-Call Permission from those persons and entities called.

Everyone who fits this description, who is not excluded as per the above, is a member of the Settlement
Class.
       Case 1:18-cv-01567-TNM Document 29-1 Filed 11/05/19 Page 40 of 57



Excluded from the Settlement Class are Defendants, any parent, subsidiary, affiliate or controlled person of
Defendants, as well as the officers, directors, agents, servants or employees of Defendants and the
immediate family members of such persons, the named counsel in this litigation, and any member of their
office and/or firm.

Certain class members may have received a call from someone identifying themselves as being from
“Smart Home Solar,” followed by a call or home visit from a Vivint Solar salesperson after providing
their contact information.

                                   THE SETTLEMENT BENEFITS

 6. What does the Settlement provide?

As part of the Settlement, Defendant has agreed to create a Settlement Fund of Nine Hundred Seventy-
Five Thousand Dollars ($975,000). The Settlement Fund will be used to pay all valid claims, costs of
administering the Settlement, attorneys’ fees and costs, and an incentive payment to the Representative
Plaintiff.

Under the Settlement Agreement, Settlement Class Members must request a payment by submitting a
valid Claim Form (including by providing all of the information requested in the Claim Form) either by
mail or online by the deadline to file claims. Further details are below.

                                       HOW TO GET BENEFITS

7. How do I make a claim?

The Settlement creates a claims process. You can get the Claim Form on this website, [insert website], by
clicking here, or by calling [insert KCC phone number] to request that a Claim Form be mailed to you.
The Claim Form may be submitted online here or by U.S. Mail sent to [insert KCC address]. If you
submit a valid Claim Form and your claim is approved, you will receive a payment from the Settlement.
Only one claim may be submitted per person, and each person may receive only one payment. If you
choose to be paid by electronic payment, your Claim Form must be submitted online at the website
address above.

The Claim Form requires you to provide your name, address, current telephone number, e-mail address,
and the telephone number at which you received the calls(s). You must sign the Claim Form to certify
that you are a member of the Settlement Class and provide all the requested information.

All Claim Forms must be properly completed and submitted online (or postmarked if mailed) by [insert
deadline to submit claims].

  8. How much will payment be?

Each member of the Settlement Class who submits a valid, timely Claim Form will receive a pro rata
share of the Settlement Fund, meaning an equal distribution of all funds remaining in the Settlement
Fund, after payments are made to Class Counsel, the Named Representative, and the Clams
Administrator. Your share of the settlement will depend on the number of Claim Forms that Class
       Case 1:18-cv-01567-TNM Document 29-1 Filed 11/05/19 Page 41 of 57



Members submit and other factors. Class Counsel estimates you will receive between approximately $40
and $100, but this is only an estimate.

You may receive your settlement payment via either electronic payment or U.S. mail. If you choose to be
paid by electronic payment, your Claim Form must be submitted online at the website address above. If
you wish to receive payment by check, a paper check will be sent to the postal address you submit on the
Claim Form. Checks may be deposited into a bank account or cashed at a bank by the expiration date on
the check (180 days after the issuance date stated on the check); after a check expires, it may no longer be
deposited or cashed.

  9. When will I get my payment?

The hearing to consider the final fairness of the Settlement is scheduled for [insert date]. If the Court
approves the Settlement, and after any appeals process is completed, payment will be sent to eligible
Settlement Class Members whose claims were approved by the Settlement Administrator. If final
approval of the Settlement is granted, payments will be issued no later than 30 days after any timely
appeals have been resolved and the Settlement is final. Please be patient.

                               THE LAWYERS REPRESENTING YOU

  11. Do I have a lawyer in this case?

Yes, the Court has appointed lawyers Shawn Heller of the Social Justice Law Collective and Richard
Bennett and Peter Bennett of the Bennett & Bennett law firm as the attorneys to represent you and other
Settlement Class Members. These attorneys are called “Class Counsel.” Contact information for Class
Counsel is as follows:


Shawn A. Heller, Esq.
shawn@sjlawcollective.com
Social Justice Law Collective, PL
974 Howard Avenue
Dunedin, Florida 34698
Tel: (202) 709-5744

Richard Bennett
Richardbennett27@gmail.com
Bennett & Bennett
1200 Anastasia Ave., Office # 360
Coral Gables, Florida 33134
Tel: (305) 444-5925

  11. Should I get my own lawyer?
You do not need to hire your own lawyer. Class Counsel is working on your behalf. However, if you want
your own lawyer, you will have to pay that lawyer. For example, you can ask your lawyer to appear in
Court for you, at your own expense, if you want someone other than Class Counsel to represent you.
       Case 1:18-cv-01567-TNM Document 29-1 Filed 11/05/19 Page 42 of 57



  12. How will the lawyers be paid?

Subject to final approval by the Court and pursuant to the Parties’ Agreement, Plaintiff has requested that
the Court award the Representative Plaintiff $20,000 from the Settlement Fund as compensation for his
role as Class Representative, and has requested attorneys’ fees equal to one-third of the Settlement Fund
($325,000), subject to final approval by the Court.


                                    YOUR RIGHTS AND OPTIONS

  13. What happens if I do nothing?

If you do nothing, you will receive no payment under the Settlement, you will remain in the Settlement
Class, and if the Court approves the Settlement, you will also be bound by all orders and judgments of the
Court. Also, unless you exclude yourself, you won’t be able to start a lawsuit or be part of any other
lawsuit against the Defendant for the claims being resolved by this Settlement.

By doing nothing, you will be releasing Defendants from any future claim brought by you relating to this
Settlement. Unless you exclude yourself, you are “releasing” the claims, regardless of whether you
submit a Claim Form or not.

 14. What happens if I ask to be excluded?
If you do not want to participate in this Settlement, or you want to keep the right to sue or continue to sue
Defendants on your own, then you must take steps to opt out of the Settlement. This is called “excluding
yourself” or “opting out” of the Settlement.

If you exclude yourself from the Settlement, you cannot receive any benefits as a result of the Settlement.
You will keep your right to bring your own separate lawsuit against the Defendants for the claims
resolved in this Settlement. You will not be legally bound by the Court’s judgments related to the
Settlement Class in this class action.

 15. How do I ask to be excluded?
You can ask to be excluded from the Settlement. To do so, you must send a letter clearly stating that you
want to be excluded from the Settlement in Darrell Rogers, et al. v. Vivint Solar, Inc., et al., No. 1:18-cv-
01567. Your letter must also include your name, address, your current phone number, and the phone
number that you contend you received the call(s) on, and your signature. You must mail your exclusion
request no later than [insert deadline] to:

                                 [Insert Settlement Administrator address]

You cannot exclude yourself on the phone or via email.

The Court will exclude from the Settlement Class any Settlement Class Member who timely requests
exclusion.
       Case 1:18-cv-01567-TNM Document 29-1 Filed 11/05/19 Page 43 of 57



 16. If I don’t exclude myself, can I sue the Defendants for the same thing later?

No. Unless you exclude yourself, you give up any right to sue Defendants for the claims being resolved
by this Settlement.

 17. If I exclude myself, can I get anything from this Settlement?

No. If you exclude yourself, you may not submit a Claim Form to ask for a payment. You will no longer
be eligible to receive a benefit from the Settlement.

 18. How do I object to the Settlement?

If you are a Settlement Class Member and you do not exclude yourself from the Settlement Class, you can
object to the Settlement if you do not like any part of it. You must give reasons why you think the Court
should deny approval by filing an objection. You cannot ask the Court to order a larger or different
settlement; the Court can only approve or deny the Settlement. If the Court denies approval, no settlement
payments will be sent out, and the Lawsuit will continue. If that is what you want to happen, you must
object in writing. The Court will consider your views. Your objection and supporting papers must
include:

    1. A caption or title that identifies it as “Objection to Class Settlement in Darrell Rogers, et al. v.
       Vivint Solar, Inc., et al., No. 1:18-cv-01567”;

    2. Your full name, address, and telephone number;

    3. The name, address, and telephone number of any attorney representing you with respect to the
       objection;

    4. A statement of whether the objection applies only to the objector, to a specific subset of the class,
       or to the entire class.

    5. The specific factual basis and legal grounds for the objection, including any documents sufficient
       to establish the basis for your standing as a Settlement Class Member, including the date(s) and
       phone number(s) at which you received the call(s) covered by this Settlement; and

    6. The case name, case number, and court for any prior class action lawsuit in which you and your
       attorney (if applicable) have objected to a proposed class action settlement.

Your written objection must be signed and dated and postmarked no later than [deadline]. You must mail
your objection to the Court, Class Counsel, and Defense Counsel to the following addresses:

                                                      [insert address]

If, in addition to submitting a written objection to the Settlement, you wish to appear and be heard at the
Final Approval Hearing on the fairness of the Settlement, you must file by [insert deadline] a notice of
intention to appear with the Court and list the name, address, and telephone number of the attorney, if
any, who will appear on your behalf.
       Case 1:18-cv-01567-TNM Document 29-1 Filed 11/05/19 Page 44 of 57



  19. What’s the difference between objecting and excluding myself from the Settlement?

Objecting simply means telling the Court that you do not like something about the Settlement. You can
object only if you stay in the Settlement Class (i.e., you do not exclude yourself from the Settlement).
Excluding yourself from the Settlement Class is telling the Court that you do not want to be part of the
Settlement Class. If you exclude yourself, you have no basis to object because the case no longer affects
you.


                            THE COURT’S FINAL FAIRNESS HEARING

  20. When and where will the Court hold a hearing on the fairness of the Settlement?

A Final Approval Hearing has been set for [insert date and time and courtroom] at the United States
District Court for the District of Columbia, 333 Constitution Ave. NW, Washington, D.C. 20007. At the
hearing, the Court will hear any objections, and arguments concerning the fairness of the proposed
Settlement, including the final payments to class members, administration costs, and requests for
attorneys’ fees and an incentive award to the named Plaintiff. The Court will issue its decision after the
hearing. We do not know how long it will take for the Court to decide.

Note: The date and time of the fairness hearing are subject to change by Court Order, but any changes
will be posted at the Settlement website, [insert address]. If, however, you timely object to the Settlement
and advise the Court that you intend to appear and speak at the Hearing, you will receive a notice of any
change in the date of such hearing.

  21. Do I have to come to the hearing?

No. Class Counsel will answer any questions the Court may have that are directed to the Settlement
Class, but you are welcome to come at your own expense. If you send an objection, you do not
have to come to Court to talk about it. As long as your written objection was filed or mailed on
time and meets the other criteria described in the Settlement Agreement, the Court will consider it.
You may also pay another lawyer to attend, but you do not have to. If you do not exclude yourself
from the Settlement Class, you may ask the Court for permission to speak at the hearing concerning
any part of the proposed Settlement by asking to speak about your objection, filed by following the
instructions above in section 18.


                                  GETTING MORE INFORMATION

  22. Where can I get additional information?

This notice summarizes the proposed Settlement. For the precise terms and conditions of the Settlement,
please see the Settlement Agreement available at [insert website], by contacting the Settlement
Administrator at [insert phone number], by contacting Class Counsel Shawn Heller at Social Justice Law
Collective, 974 Howard Avenue, Dunedin, FL 34698, (202) 709-5744 or Richard Bennett at Bennett &
Bennett, 1200 Anastasia Ave, #360, Coral Gables, FL 33134, (305) 444-5925 or by accessing the Court
docket in this case in person at the Clerk’s office at 333 Constitution Ave. NW, Washington, D.C. 20007.
    Case 1:18-cv-01567-TNM Document 29-1 Filed 11/05/19 Page 45 of 57



PLEASE DO NOT TELEPHONE THE COURT OR THE COURT CLERK’S OFFICE TO
INQUIRE ABOUT THIS SETTLEMENT OR THE CLAIM PROCESS.
      Case 1:18-cv-01567-TNM Document 29-1 Filed 11/05/19 Page 46 of 57



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

DARRELL ROGERS, individually,
and on behalf of all others similarly situated,

         Plaintiff,

vs.                                                            Case No. 1:18-cv-01567

VIVINT SOLAR, INC., et al.,

      Defendants.
_____________________________________/

  ORDER PRELIMINARILY APPROVING CLASS ACTION SETTLEMENT AND
         AUTHORIZING NOTICE TO THE SETTLEMENT CLASS

         This matter coming before the Court on the Parties’ “Joint Motion for Preliminary

Approval of Class Action Settlement and incorporated Memorandum of Law” (the “Joint

Motion”), and after review and consideration of the Settlement Agreement, and having been

fully advised in the premises, IT IS HEREBY ORDERED and adjudged as follows:

         1.      Pursuant to Rule 23(e) of the Federal Rules of Civil Procedure, the settlement

of this action, as embodied in the terms of the Settlement Agreement attached to the Joint

Motion, including all exhibits thereto, is preliminarily approved for the purposes of

settlement. The Court finds that the terms of the Settlement Agreement are fair, reasonable

and adequate, and well within the range of reasonableness for preliminary settlement

approval. The Court finds that the settlement is in the best interests of the Settlement Class in

light of the factual, practical, legal and procedural questions raised by this case.

         2.      By stipulation of the parties, and pursuant to Federal Rules of Civil Procedure

23(a) and (b)(3), the Court conditionally certifies the following Settlement Class, for

settlement purposes only:



                                                                                        Exhibit D
   Case 1:18-cv-01567-TNM Document 29-1 Filed 11/05/19 Page 47 of 57



        All persons and entities whose telephone numbers were called by third parties that
marketed solar energy products and services on behalf or for the benefit of Defendants on or
after July 1, 2014 where:

            (1) The third-party initiated a call using an artificial voice, or a
                prerecorded voice, to (i) advertise the commercial availability or
                quality of any property, goods, or services; or encourage the
                purchase or rental of property, goods, or services; (ii) where such
                persons’ and entities’ telephone numbers were assigned to a
                cellular phone service or residential line; and (iii) where the third-
                party failed to obtain Prior Express Written Consent from those
                persons and entities called; or

            (2) The third-party initiated a call using an ATDS to (i) advertise the
                commercial availability or quality of any property, goods, or
                services; or encourage the purchase or rental of property, goods, or
                services; (ii) where such persons’ and entities’ telephone numbers
                were assigned to a cellular phone service; and (iii) where the third-
                party failed to obtain Prior Express Written Consent from those
                persons and entities called; or

            (3) The third-party initiated more than one call within a 12-month
                period (i) to persons and entities who were registered with the
                National Do-Not-Call Registry for at least 30 days prior to being
                called; (ii) encouraging the purchase or rental of property, goods,
                or services; (iii) where such persons’ and entities’ telephone
                numbers were assigned to a cellular phone service; and (iv) where
                the third-party failed to obtain Requisite Do-Not-Call Permission
                from those persons and entities called.

       Excluded from the Settlement Class are Defendants, any parent, subsidiary, affiliate

or controlled person of Defendants, as well as the officers, directors, agents, servants or

employees of Defendants and the immediate family members of such persons, the named

counsel in this litigation, and any member of their office and/or firm.

       The Parties have expressly agreed to this Settlement Class definition for settlement

purposes.

       3.      The Court finds that this conditional class certification is appropriate because

(a) the Settlement Class is so numerous that joinder of all members is impractical, (b) there
   Case 1:18-cv-01567-TNM Document 29-1 Filed 11/05/19 Page 48 of 57



are common questions of law and fact that predominate over any questions affecting only

individual class members, (c) Plaintiff’s claims are typical of the claims of the class, and (d)

Plaintiff and his counsel will fairly and adequately protect the interests of the Settlement

Class, and (e) a class action is the superior method for resolving this controversy, given the

nature and small size of the class members’ individual claims and their lack of interest in

individually controlling the prosecution of separate actions, and that resolution on a class

wide basis will promote judicial economy and efficiency.

       4.      The Court further finds that this conditional class certification is appropriate

pursuant to Federal Rule of Civil Procedure 23(b)(3), because questions of law and/or fact

common to members of the Settlement Class predominate over any questions affecting only

individual members, and a class action is superior to other available methods for fairly and

efficiently adjudicating this controversy.

       5.      The Court appoints Darrell Rogers (“Plaintiff”), as the “Class Representative”

for the Settlement Class, and appoints Plaintiff’s attorneys (Richard Bennett and Peter

Bennett of Bennett & Bennett, and Shawn A. Heller of the Social Justice Law Collective, PL)

as “Class Counsel” for the Settlement Class.

       6.      In compliance with the Class Action Fairness Act 28 U.S.C. § 1715,

Defendants shall serve written notice of the proposed settlement on the U.S. Attorney

General and the state Attorney General for the District of Columbia.

       7.      The Settlement Agreement is incorporated by reference into this Order and is

hereby preliminarily adopted as an Order of this Court.

       8.      The Settlement Agreement proposes notice to the Settlement Class in the form

of Exhibit 1-B (“Postcard Notice”) and 1-C (“Long Form Notice”) attached to the Joint
   Case 1:18-cv-01567-TNM Document 29-1 Filed 11/05/19 Page 49 of 57



Motion, and will give notice of the settlement to Settlement Class members through both

nationwide media and publication notice as well as direct notice that will be sent by first-

class U.S. Mail to those identifiable from records obtained in discovery.

       9.      With regards to direct notice, the Settlement Administrator shall send the

Class Notice on a postcard by U.S. Mail to those approximately 112,000 Settlement Class

members for whom the Parties’ records presently contain a corresponding address, as well as

those Settlement Class members whose address the Settlement Administrator is able to

identify through a “Reverse Append” address look-up of their telephone number and

comparison with the U.S. Post Office’s National Change of Address database. The Class

Notice shall contain a proof of claim form to be returned by Settlement Class members in

order to qualify for payment, directs Settlement Class members to a website application

where they can alternatively submit a proof of claim form in order to qualify for payment,

and provides contact information for toll-free customer service support.

       10.     With regards to media and publication notice, the Settlement Administrator

shall supplement the direct notice described above with Internet banner ads that target adults,

age 18 and over, nationwide on both desktop and mobile devices via the Google Display

Network and the social media platform Facebook. The Settlement Agreement provides that

these ads will run for a one-month period, and are targeted to generate 340 million

impressions, sufficient to achieve notice reach to over 70% of potential Settlement Class

members. The Settlement Administrator shall further send an informational press release at

the beginning of the media outreach campaign to local, national, and syndicated news

organizations, delivering information regarding the settlement to numerous print, broadcast,

and online press outlets, and establish a settlement website with downloadable case
   Case 1:18-cv-01567-TNM Document 29-1 Filed 11/05/19 Page 50 of 57



documents, including the detailed notice, online claims filing, frequently asked questions

with responses, contact information for Class Counsel and KCC, and other pertinent

information.

       11.     The Court finds that the manner and substance of the proposed Class Notice is

the best practicable notice under the circumstances and is reasonably calculated to apprise

Settlement Class members of the pendency of this action and their right to object or to

exclude themselves from the Settlement Class. The Court further finds that the proposed

Class Notice, in the form of Exhibit 1-B (“Postcard Notice”) and 1-C (“Long Form Notice”)

attached to the Joint Motion, is reasonable, that it constitutes due, adequate and sufficient

notice to all persons entitled to receive notice, and that it satisfies the requirements of due

process and Federal Rule of Civil Procedure 23. The plan is thus approved and adopted. The

Court orders that the Parties provide the Class Notice to the Settlement Class within thirty

(30) days following entry of this Order, in the manner, form and substance as proposed by

the Parties in the Settlement Agreement.

       12.     The Settlement Agreement proposes providing a Claim Form in conjunction

with the Class Notice to the Settlement Class in the form of Exhibit 1-A attached to the Joint

Motion. The claim form submitted by each class member must include the claimant’s name,

address, current telephone number, e-mail address, and the telephone number at which the

claimant received the call(s) that are the subject of the case. Failure to include the required

information on the Claim Form shall result in the claimant receiving no monetary payment

from the Settlement Fund. Any member of the Settlement Class who does not submit a Claim

Form by the Claims Due Date, as shown by postmark or other identifiable date of

transmission, shall receive no monetary payment from the Settlement Fund. The Parties may
   Case 1:18-cv-01567-TNM Document 29-1 Filed 11/05/19 Page 51 of 57



review the claim forms and may make objections thereto. The Court thus approves the Claim

Form in the form of Exhibit 1-A to the Joint Motion.

       13.      The Court preliminarily appoints Kurtzman Carson Consultants as the

Settlement Administrator, which shall provide notice and administer the settlement in

accordance with the terms and conditions of the Settlement Agreement and this Order.

       14.      All proceedings in this Action are stayed until further order of the Court,

except as may be necessary to implement the terms of the settlement.

       15.      The Court retains continuing and exclusive jurisdiction over the action to

consider all further matters arising out of or connected with the settlement, including the

administration and enforcement of the Settlement Agreement.

       16.      The Court hereby sets deadlines and dates for the acts and events set forth in

the Settlement Agreement and directs the Parties to incorporate the deadlines and dates in the

Class Notice:

       (a)      Requests by any Settlement Class member to opt out of the settlement must be

                filed on or before __________________, 20___, or be forever barred. The

                Court shall rule on all requests for exclusion on __________________,

                20___;

       (b)      Any objections or motions to intervene shall be filed in this Court and

                postmarked and served on Class Counsel and Defendant’s counsel on or

                before _______________________, 20___, or be forever barred;

       (c)      Memoranda regarding any objection or motion to intervene at the Final

                Fairness Hearing must be filed in this Court, and postmarked and served on
   Case 1:18-cv-01567-TNM Document 29-1 Filed 11/05/19 Page 52 of 57



              Class Counsel and Defendant’s counsel on or before __________________,

              20__, or be forever barred; and

       (d)    The Parties’ Joint Motion for Final Approval must be filed on or

              before__________________, 20___.

       17.    The Final Fairness Hearing, identified in the Class Notice, is hereby scheduled

for _____________________, 2019, at ___________ am/pm, in Room _______, to

determine whether the Settlement Agreement is fair, reasonable and adequate and should be

approved.



       IT IS SO ORDERED



   Dated: ____________________                     ______________________________
                                                   Hon. Trevor N. McFadden
      Case 1:18-cv-01567-TNM Document 29-1 Filed 11/05/19 Page 53 of 57



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

DARRELL ROGERS, individually,
and on behalf of all others similarly situated,

         Plaintiff,

vs.                                                            Case No. 1:18-cv-01567

VIVINT SOLAR, INC., et al.,

      Defendants.
_____________________________________/

                                 FINAL APPROVAL ORDER

         This matter coming before the Court on the Parties’ Joint Motion for Final Approval

of the Class Action Settlement, due notice given, the Parties appearing through counsel, and

the Court fully advised in the premises, IT IS HEREBY ORDERED:

         1.      This Court has jurisdiction over plaintiff, Darrell Rogers (“Plaintiff”),

Defendants, Vivint Solar, Inc., Vivint Solar Holdings, Inc., and Vivint Solar Developer, LLC

(“Defendants”), each of their counsel, the members of the Settlement Class, and the claims

asserted in this lawsuit.

         2.      Pursuant to Federal Rule of Civil Procedure 23(a) and (b)(3), the settlement of

this action, as embodied in the terms of the Settlement Agreement, Dkt. [INSERT], is hereby

finally approved as a fair, reasonable, and adequate settlement of this case, and in the best

interests of the Settlement Class in light of the factual, legal, practical, and procedural

considerations presented in this case.

         3.      The “Settlement Class” is defined as follows:

                 All persons and entities whose telephone numbers were called by
                 third parties that marketed solar energy products and services on
                 behalf or for the benefit of Defendants on or after July 1, 2014 until



                                                                                          Exhibit E
   Case 1:18-cv-01567-TNM Document 29-1 Filed 11/05/19 Page 54 of 57



               the date of Preliminary Approval where:

               (1) The third-party initiated a call using an artificial voice, or a
               prerecorded voice, to (i) advertise the commercial availability or
               quality of any property, goods, or services; or encourage the
               purchase or rental of property, goods, or services; (ii) where such
               persons’ and entities’ telephone numbers were assigned to a cellular
               phone service or residential line; and (iii) where the third-party
               failed to obtain Prior Express Written Consent from those persons
               and entities called; or

               (2) The third-party initiated a call using an ATDS to (i) advertise
               the commercial availability or quality of any property, goods, or
               services; or encourage the purchase or rental of property, goods, or
               services; (ii) where such persons’ and entities’ telephone numbers
               were assigned to a cellular phone service; and (iii) where the third-
               party failed to obtain Prior Express Written Consent from those
               persons and entities called; or

               (3) The third-party initiated more than one call within a 12-month
               period (i) to persons and entities who were registered with the
               National Do-Not-Call Registry for at least 30 days prior to being
               called; (ii) encouraging the purchase or rental of property, goods, or
               services; (iii) where such persons’ and entities’ telephone numbers
               were assigned to a cellular phone service; and (iv) where the third-
               party failed to obtain Requisite Do-Not-Call Permission from those
               persons and entities called.

       The calls referenced in the class definition shall be collectively referred to as

“Covered Calls.”

       Excluded from the Settlement Class are Defendants, any parent, subsidiary, affiliate

or controlled person of Defendants, as well as the officers, directors, agents, servants or

employees of Defendants and the immediate family members of such persons, the named

counsel in this litigation, and any member of their office and/or firm.

       The Parties have expressly agreed to this Settlement Class definition for settlement

purposes.
   Case 1:18-cv-01567-TNM Document 29-1 Filed 11/05/19 Page 55 of 57



       4.      The Court finds that the Class Notice that was given to members of the

Settlement Class in this action was the best notice practicable under the circumstances, was

reasonably calculated to apprise Settlement Class members of the pendency of this action and

their right to object or to exclude themselves from the settlement class, and satisfied the

requirements of due process and Federal Rule of Civil Procedure 23.

       5.      The Court finds that notice was given by Defendant to the U. S. Attorney

General and the Attorney General of the District of Columbia, in accordance with the Class

Action Fairness Act 28 U.S.C. § 1715.

       6.      ___ objections was/were received and ___ parties appeared in Court at the

fairness hearing to object to the settlement. All objections are overruled.

       7.      ___ persons validly opted out of the Settlement Class and the Settlement.

       8.      The Court finds that the Settlement is fair, adequate, and reasonable, after due

consideration of the uncertainty of the class’s success on the merits of the claims; the range

of their possible recovery; the complexity, expense and duration of the litigation; the lack of

opposition to the settlement; the state of proceedings at which the settlement was achieved;

the written submissions, affidavits, and arguments of counsel; the notice; and the hearing.

This Court also finds that the financial terms of the Settlement fall within the range of

settlement terms that would be considered fair, adequate and reasonable. Accordingly, the

Settlement Agreement should be and is approved and shall govern all issues regarding the

settlement and all rights of the Parties, including all members of the Settlement Class. Each

member of the Settlement Class, including any person or entity claiming by or through him,

her, or it, but except for those who have previously excluded themselves in accordance with
   Case 1:18-cv-01567-TNM Document 29-1 Filed 11/05/19 Page 56 of 57



the terms of the Settlement Agreement, shall be bound by the Settlement Agreement,

including being subject to the release set forth in said Settlement Agreement.

         9.    Defendants have made available $975,000 (the “Settlement Fund”) that will

be used to make class member claimant payments, and pay notice and administration costs,

attorneys’ fees, costs, and expenses, and an incentive award to the named plaintiff.

         10.   As the parties agreed in the Settlement Agreement, each member of the

Settlement Class who submitted a timely and valid Claim Form shall be paid a pro rata

distribution of all amounts remaining in the Settlement Fund, after the deduction of fees and

costs.

         11.   The Court approves Class Counsel’s attorneys’ fees in the total amount of

$325,000, an amount equivalent to 1/3 of the Settlement Fund, and their out-of-pocket

expenses (INSERT). The Count finds the amount of Class Counsel’s attorneys’ fees and

expenses to be reasonable under the circumstances of this case. This amount shall be paid

exclusively from the Settlement Fund pursuant to the Parties’ Agreement.

         12.   The Court approves a $20,000.00 incentive award to Plaintiff for serving as

the Class Representative. This amount shall be paid exclusively from the Settlement Fund

pursuant to the Parties’ Agreement.

         13.   The Court adopts and incorporates all of the terms of the Settlement

Agreement by reference here. The Parties to the Settlement Agreement shall carry out their

respective obligations as agreed upon in the Settlement Agreement.

         14.   This action, including all claims against Defendants asserted in this lawsuit, or

which could have been asserted in this lawsuit, by or on behalf of Plaintiff and all Settlement

Class members against Defendants, are hereby dismissed with prejudice.
   Case 1:18-cv-01567-TNM Document 29-1 Filed 11/05/19 Page 57 of 57



       15.     All claims or causes of action of any kind by any Settlement Class member or

anyone claiming by or through him, her, or it brought in this Court or any other forum (other

than persons who have properly opted out of the Settlement) are barred pursuant to the

releases set forth in the Settlement Agreement. All persons and entities are enjoined from

instituting, either directly or indirectly, any action against Defendants in this Court or in any

other court or forum, asserting any claims that are being settled or released herein.

       16.     The Court retains continuing jurisdiction over this action, Plaintiff and all

members of the Settlement Class, and Defendants, to determine all matters relating in any

way to this Final Judgment and Order, the Preliminary Approval Order, or the Settlement

Agreement, including, but not limited to, their administration, implementation, interpretation,

or enforcement. The Court further retains jurisdiction to enforce this Order.

       17.     The Court finds that there is no just reason to delay the enforcement of or

appeal from this Final Approval Order and Judgment.



       IT IS SO ORDERED




   Dated: ____________________                        ______________________________
                                                      Judge Trevor N. McFadden
